PER CURIAM: *
Appealing the judgment in a criminal case, Shawn Keith Benton raises arguments that are foreclosed by United States v. Doublin, 572 F.3d 235, 238-39 (5th Cir.2009), which rejected the argument that United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) applies in 18 U.S.C. § 3582(c)(2) proceedings and held that a district court may not reduce a sentence below the minimum provided in the amended Guidelines. The Government’s motion for summary affirmance is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.